                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   EL DORADO DIVISION

GROSS & JANES CO.                                                                           PLAINTIFF


v.                                      Case No. 1:16-cv-1079


JEFF NEILL TIMBERLAND
MANAGEMENT, INC.                                                                         DEFENDANT

                                               ORDER

        Before the Court is Plaintiff Gross & Janes Co.’s Motion for Voluntary Dismissal With

Prejudice. (ECF No. 43). Defendant Jeff Neill Timberland Management, Inc. has informed the Court

that it does not oppose the motion. The Court finds the matter ripe for consideration.

        On February 19, 2019, Plaintiff filed the instant motion, informing the Court that the parties

have resolved all claims in this matter and asking that the Court dismiss this case with prejudice, with

each party bearing its own fees and costs. Pursuant to Federal Rule of Civil Procedure 41(a)(2), an

action may be dismissed by court order at the plaintiff’s request, on terms the court considers proper.

“Voluntary dismissal under Rule 41(a)(2) should not be granted if a party will be prejudiced by the

dismissal.” Adams v. USAA Cas. Ins. Co., 863 F.3d 1069, 1079 (8th Cir. 2017).

        Upon consideration, the Court finds that good cause for the motion has been shown.

Accordingly, Plaintiff’s motion (ECF No. 43) is hereby GRANTED. Plaintiff’s complaint is hereby

DISMISSED WITH PREJUDICE. If any party desires that the terms of settlement be a part of the

record therein, those terms should be reduced to writing and filed with the Court within thirty (30) days

of the entry of this judgment. The Court retains jurisdiction to vacate this Order and to reopen this

action upon cause shown that the settlement has not been completed and further litigation is necessary.

        IT IS SO ORDERED, this 26th day of February, 2019.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge
